Citation Nr: 0401252	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of right 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to 
September 2001.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).

In October 2003, the Board of Veterans' Appeals issued a 
decision that denied the veteran's claim.  Subsequently, by a 
decision issued just prior to this document, the Board 
vacated its October 2003 decision.  The Board will now 
proceed to a de novo review of the veteran's claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for residuals of a right wrist injury.  The 
veteran should be scheduled for a VA examination to determine 
the current nature and etiology any residuals of a right 
scaphoid injury that the veteran suffered during service in 
November 2000.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be scheduled for a 
VA orthopedic examination of his right 
wrist.  The veteran should be provided 
adequate notice of the time and place of 
such examination.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination, 
and the examination report should reflect 
that such a review was made.  
Specifically, the examiner should be 
asked to review the pertinent evidence in 
the file (to include the report of a 
January 2001 MRI and a December 2001 VA 
joints examination report), examine the 
veteran's right wrist and render an 
opinion as to whether there is objective 
evidence of current chronic residuals of 
the right scaphoid (wrist) injury that 
the veteran suffered during service in 
November 2000.  A complete rationale for 
all opinions and conclusions should be 
expressed.

Following the above, the RO should readjudicate the veteran's 
claim for entitlement to service connection for residuals of 
right wrist injury.  If the claim remains denied, a 
supplemental statement of the case should be issued, and the 
veteran and his representative should be given adequate time 
in which to respond.  If in order, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




